Order entered January 11, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                  No. 05-21-00621-CR     No. 05-21-00622-CR
                  No. 05-21-00623-CR     No. 05-21-00624-CR
                  No. 05-21-00627-CR     No. 05-21-00628-CR
                  No. 05-21-00629-CR     No. 05-21-00630-CR
                  No. 05-21-00634-CR     No. 05-21-00635-CR
                  No. 05-21-00636-CR     No. 05-21-00637-CR

                      BRANDIE OLIVAREZ, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee

             On Appeal from the Criminal District Court No. 4
                           Dallas County, Texas
Trial Court Cause Nos. F18-22537-K, F18-41244-K, F18-45948-K, F19-14122-
  K, F19-14136-K, F20-22413-K, F20-22447-K, F20-41532-K, F19-40342-K,
                F20-22421-K, F20-45665-K & F20-45679-K

                                   ORDER

      We REINSTATE these appeals.

      We abated for the appointment of counsel. On December 29, 2021, we were

informed that Valencia Bush has been appointed counsel. Court coordinator Sherri
Logan confirmed the appointment by email to this Court received on January 10,

2022.

        We DIRECT the Clerk to list Ms. Bush as counsel of record. All future

correspondence shall be sent to Ms. Bush at the address on file with the Court.

        Because the appellate record has been filed, we ORDER appellant’s brief

due on February 28, 2022.

        We DIRECT the Clerk to send copies of this order to the Honorable

Dominique Collins, Presiding Judge, Criminal District Court No. 4; to Christina

O’Neil, Senior Staff Attorney Criminal District Courts; to Valencia Bush; and to

the Dallas County District Attorney’s Office.



                                             /s/   DENNISE GARCIA
                                                   JUSTICE